                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     RODRIGO CAMILO, et al.,                            Case No. 18-cv-02842-VKD
                                                        Plaintiffs,
                                   9
                                                                                            ORDER GRANTING PLAINTIFFS’
                                                 v.                                         RENEWED MOTION FOR
                                  10
                                                                                            PRELIMINARY APPROVAL OF
                                  11     SEVERO C. OZUNA, et al.,                           SETTLEMENT
                                                        Defendants.                         Re: Dkt. No. 53
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Rodrigo Camilo, Alvaro Camilo, Ricardo Sanchez, and Jose Lopez filed this

                                  15   hybrid class action and collective action for alleged wage and hour violations under various

                                  16   provisions of the California Labor Code and the federal Fair Labor Standards Act (“FLSA”), 29

                                  17   U.S.C. § 201, et seq. Defendants are Severo C. Ozuna and the Don Vito Ozuna Food Corporation.

                                  18          On plaintiffs’ initial unopposed motion for preliminary approval of settlement (Dkt. No.

                                  19   40), the Court conditionally certified a Rule 23 class action and FLSA collective action,

                                  20   designated the named plaintiffs as class representatives, appointed plaintiffs’ counsel as class

                                  21   counsel, and reserved judgment on plaintiffs’ request for attorneys’ fees, costs and expenses, as

                                  22   well as their request for service awards. Dkt. No. 52. The Court otherwise denied plaintiffs’

                                  23   motion for preliminary approval, without prejudice, and noted several items of particular concern.

                                  24   Id.

                                  25          Before the Court is plaintiffs’ renewed motion for preliminary approval of the settlement.

                                  26   Dkt. No. 53. In addressing one of the Court’s noted concerns, plaintiffs have provided their

                                  27   calculations underlying defendants’ total estimated exposure, if this case were to proceed to trial.

                                  28   In their renewed motion, plaintiffs now explain that:
                                   1              •   Based on interviews of the plaintiffs, and review of defendants’ documents and

                                   2                  Department of Labor (“DOL”) records, plaintiffs’ counsel estimates that employees

                                   3                  worked, on average, 10 hours per day and some Saturdays—i.e., about 20 hours of

                                   4                  overtime per week.The average hourly income for each employee is $10/hour.

                                   5                  Because plaintiffs claim that defendants paid their overtime hours at a regular rate

                                   6                  of pay, plaintiffs contend that they were underpaid $5 for each hour of overtime

                                   7                  they worked.

                                   8              •   Employees worked a total of 6,825.29 workweeks (“California workweeks”)

                                   9              •   Employees worked a total of 5,661.57 workweeks during the FLSA class period

                                  10                  (“FLSA workweeks”)

                                  11              •   Plaintiffs carved out 1,934 workweeks from the California workweeks and the

                                  12                  FLSA workweeks to account for payments made by the DOL in a separate
Northern District of California
 United States District Court




                                  13                  proceeding.

                                  14          Although plaintiffs provided one set of numbers to the Court (recited above), they

                                  15   proceeded to use different, albeit somewhat similar numbers, in their actual calculations.

                                  16   Nevertheless, using the numbers provided above and inserting those numbers into plaintiffs’

                                  17   proffered formulas, the Court finds that plaintiffs’ estimated damages are roughly accurate, and

                                  18   slightly lower than the numbers provided in their renewed motion:

                                  19              •   Rule 23 overtime: 6825.29 California workweeks -1934 weeks x $5 per hour x 20

                                  20                  hours overtime per week = $489,129

                                  21              •   FLSA overtime: 5661.57 FLSA workweeks – 1934 weeks x $5 per hour x 20

                                  22                  hours overtime per week = $372,757

                                  23              •   Meal violations1: 6825.29 California workweeks x 5 days x $10 per day =

                                  24                  $341,264.50

                                  25              •   Rest violations: 6825.29 California workweeks x 5 days x $10 per day =

                                  26
                                  27   1
                                         See Cal. Labor Code § 226.7; United Parcel Service Inc. v. Super. Ct., 196 Cal. App. 4th 57, 69
                                  28   (2011); see also Marquez v. NLP Janitorial, Inc., No. 16-cv-06089-BLF, 2019 WL 652866, at *7
                                       (N.D. Cal. Feb. 15, 2019).
                                                                                       2
                                   1                    $341,264.50

                                   2                •   Waiting time penalties2: 107 former employees3 x $10 per hour x 8 hours x 30

                                   3                    days = $256,800

                                   4                •   Pay stub violation4: 30 employees (going back one year from the filing of the

                                   5                    complaint) x 26 pay periods x $100 per violation = $78,000

                                   6                •   Interest: 10%

                                   7            Based on these calculations, plaintiffs estimate that their potential recovery for all claims

                                   8   could be about $2 million. However, certain downward adjustments were made to account for the

                                   9   weakness of plaintiffs’ claims for meal and rest break violations. Specifically, plaintiffs state that

                                  10   defendants’ records show that employees regularly took meal and rest breaks, and thus do not

                                  11   support meal or rest break violations, which appear to comprise approximately one-third of their

                                  12   claimed damages. Additionally, plaintiffs say that their analysis of defendants’ records indicates
Northern District of California
 United States District Court




                                  13   that defendants paid a considerable portion of overtime in cash. Based on Mr. Ozuna’s scribbled

                                  14   handwritten notes and payment method, plaintiffs’ counsel estimates that defendants might be able

                                  15   to prove that class members are owed only $500,000.

                                  16            Plaintiffs’ renewed motion for preliminary approval apparently is unopposed. Upon

                                  17   consideration of the moving papers, as well as the parties’ Amended Joint Stipulation for Class

                                  18   Action Settlement and Release (“Amended Agreement”), attached hereto as Exhibit A and

                                  19   incorporated herein by reference, and good cause appearing based on the record presented, the

                                  20   Court grants plaintiffs’ renewed motion for preliminary approval. However, this order is subject

                                  21   to plaintiffs, with defendants’ agreement, making several corrections to their Notice of

                                  22   Proposed Class Action Settlement as noted below::

                                  23            1. To the extent defined in the Amended Agreement, the terms in this order shall have the

                                  24

                                  25   2
                                           See Cal. Labor Code §§ 201(a), 203(a).
                                  26   3
                                        Plaintiffs previously advised that 107 of the total class members are former employees. Dkt. No.
                                  27   51 at ECF 2. The Court has used that number instead of the 118 plaintiffs used in their renewed
                                       motion.
                                  28   4
                                           See Cal. Labor Code § 226(e)(1).
                                                                                           3
                                   1      meanings set forth therein.

                                   2   2. For settlement purposes, the Court conditionally certifies this matter as a collective

                                   3      action under the FLSA, 29 U.S.C. § 216(b), for FLSA Class Members consisting of all

                                   4      individuals who are employed or who have been employed by defendants as non-

                                   5      exempt hourly employees involved in the tortilla and chip manufacturing process from

                                   6      May 14, 2015 through March 19, 2019 who allege violations under the FLSA as

                                   7      described in claim one of the Complaint (Dkt. No. 1).

                                   8   3. For settlement purposes, and pursuant to Rule 23, the Court preliminarily certifies a

                                   9      class of Rule 23 Class Members, consisting of all individuals who are employed or

                                  10      have been employed by defendants as non-exempt hourly employees involved in the

                                  11      tortilla and chip manufacturing process between May 14, 2014 and March 19, 2019 and

                                  12      who allege violations under California law as described in claims two through seven of
Northern District of California
 United States District Court




                                  13      the Complaint (Dkt. No. 1).

                                  14   4. Rule 23 Class Members and FLSA Class Members are referred to herein collectively as

                                  15      “Class Members.”

                                  16   5. For settlement purposes, the Court designates plaintiffs Rodrigo Camilo, Alvaro

                                  17      Camilo, Ricardo G. Sanchez and Jose Manuel Lopez as representatives of the

                                  18      conditionally certified class and collective action, and appoints James Dal Bon of the

                                  19      Law Offices of James Dal Bon and Victoria Books of Booke & Ajlouny as Class

                                  20      Counsel.

                                  21   6. Subject to the receipt and consideration by the Court of any objections to or comments

                                  22      on the Amended Agreement, the Court finds the Amended Agreement and all of its

                                  23      terms to be fair, just and reasonable and in the best interests of the Rule 23 Class

                                  24      Members and FLSA Class Members as defined herein. The proposed settlement falls

                                  25      within the range of possible settlement approval, was negotiated at arms-length with

                                  26      the assistance of a mediator, and is sufficient to warrant sending notice to the Class

                                  27      Members for their comments. The Court hereby preliminarily approves the proposed

                                  28      settlement under Rule 23(e) and the FLSA.
                                                                                 4
                                   1   7. The cy pres recipient identified in the Amended Agreement, the Katharine & George

                                   2      Alexander Community Law Center, appears to meet the test “that there be a driving

                                   3      nexus between the plaintiff class and the cy pres beneficiaries.” Dennis v. Kellogg Co.,

                                   4      697 F.3d 858, 865 (9th Cir. 2012) (internal quotations and citation omitted).

                                   5   8. The Court hereby appoints CPT Group as the Claims Administrator to help implement

                                   6      the terms of the Amended Agreement.

                                   7   9. Subject to plaintiffs (with defendants’ agreement) making certain corrections noted

                                   8      below, the form and content of the proposed Notice of Proposed Class Action

                                   9      Settlement (Dkt. No. 54-2) and the notice methodology described in the Amended

                                  10      Agreement, are hereby approved. The Court finds the notice procedures set forth in the

                                  11      Amended Agreement to be the best notice practicable under the circumstances, and

                                  12      constitute due and sufficient notice, in full compliance with the requirements of Rule
Northern District of California
 United States District Court




                                  13      23(c) of the Federal Rules of Civil Procedure, the Constitution of the United States,

                                  14      and any other applicable law.

                                  15          a. In Section 14 of the Notice of Proposed Class Action Settlement, the text

                                  16              should note (as the parties have done with regard to the requested attorneys’

                                  17              fees and costs) that the requested service awards for each of the four named

                                  18              plaintiffs is subject to the Court’s approval.

                                  19          b. Additionally, the final sentence of Section 14 states that the named plaintiffs

                                  20              seek a service award based, in part, “in exchange for [their] waiving a broader

                                  21              array of personal claims than you are.” Dkt. No. 54-2 at ECF 8. The parties’

                                  22              newly executed settlement agreement, however, indicates that the named

                                  23              plaintiffs are not waiving or releasing anything more or less than other class

                                  24              members. Accordingly, assuming the parties agree, the text suggesting that the

                                  25              named plaintiffs have agreed to a broader release or waiver should be deleted.

                                  26          c. The Court previously noted that the Notice of Proposed Class Action

                                  27              Settlement referred to Mr. Ozuna variously as “Servero” and “Severo” Ozuna.

                                  28              Defendants indicated that Mr. Ozuna’s first name is “Severo.” Dkt. No. 22.
                                                                                 5
                                   1                     The Court suggests that the Notice of Proposed Class Action Settlement

                                   2                     conform the spelling of Mr. Ozuna’s name accordingly.

                                   3              A revised Notice of Proposed Class Action Settlement accounting for these

                                   4              modifications should be filed with the Court by October 29, 2019.

                                   5          10. By no later than the deadline set in Paragraph 24 of this order, the Claims

                                   6              Administrator shall send to each Class Member, by first class U.S. mail and in a

                                   7              manner consistent with the Amended Agreement and this order, the “Notice Packet,”

                                   8              consisting of (1) the Notice of Proposed Class Action Settlement, attached hereto as

                                   9              Exhibit B,5 and (2) the Claim Form to Join Fair Labor Standards Act Settlement and

                                  10              Release of Claims (“Claim Form”), attached here to as Exhibit C.

                                  11          11. Pursuant to Rule 23(e), a Final Approval Fairness Hearing will be held before this

                                  12              Court on Tuesday, March 3, 2020, 10:00 a.m. in Courtroom 2, 5th Floor at 280 South
Northern District of California
 United States District Court




                                  13              First Street, San Jose, California to determine the fairness, reasonableness, and

                                  14              adequacy of the proposed settlement and whether it should be finally approved, include

                                  15              ng its provision for payment of service awards to each of the named plaintiffs, as well

                                  16              as Class Counsel’s request for attorneys’ fees, costs and expenses. The Final Approval

                                  17              Fairness Hearing may be postponed, adjourned, or continued by order of the Court

                                  18              without further notice to the Class Members.

                                  19          12. Any Rule 23 Class Member who wishes to be excluded from the settlement must send to

                                  20              the Claims Administrator a personally signed letter including (a) his or her full name;

                                  21              (b) his or her current address and telephone number; (c) a clear statement communicating

                                  22              that he or she chooses to be excluded from the settlement, does not wish to be a Rule 23

                                  23              Class Member, and chooses to be excluded from any judgment entered pursuant to the

                                  24              Amended Agreement; (d) his or her signature; and (e) the case name and case number of

                                  25              this action. Any such Request for Exclusion must be sent to the Claims Administrator, in

                                  26              accordance with the Amended Agreement, no later than 45 calendar days from the date the

                                  27
                                       5
                                  28    The final version of the Notice of Proposed Class Action Settlement to be included in the Notice
                                       Packet should include the modifications discussed in ¶ 9a.-c. above.
                                                                                       6
                                   1      Claims Administrator mails the Notice Packet.

                                   2   13. Rule 23 Class Members who do not timely submit a Request for Exclusion will be

                                   3      deemed to be a Rule 23 Class Member and will be bound by the terms of the proposed

                                   4      settlement unless otherwise order by the Court.

                                   5   14. FLSA Class Members who do not file a Claim Form will be deemed not to have

                                   6      waived any rights under the FLSA.

                                   7   15. All persons or entities who properly exclude themselves from the settlement shall not

                                   8      be Class Members and shall relinquish their rights or benefits under the Amended

                                   9      Agreement, should it be finally approved, and may not file an objection to the

                                  10      settlement or be entitled to any settlement benefits.

                                  11   16. If the Court gives final approval for the proposed settlement, any Rule 23 Class

                                  12      Member or FLSA Class Member for whom the Claims Administrator is not able to
Northern District of California
 United States District Court




                                  13      determine an accurate address and who, in accordance with the terms and conditions of

                                  14      the Amended Agreement, has neither submitted a timely Request for Exclusion, nor

                                  15      submitted a valid and timely Claim Form, shall be bound by all terms of the Amended

                                  16      Agreement and the Court’s final order and final judgment, regardless of whether they

                                  17      objected to the settlement, even if the Rule 23 Class Member or FLSA Class Member

                                  18      previously initiated or subsequently initiates any litigation against any or all of the

                                  19      Released Parties relating to Released Claims.

                                  20   17. Any Rule 23 Class Member or FLSA Class Member who intends to object to the fairness,

                                  21      reasonableness, and/or adequacy of the settlement may file a written objection with the

                                  22      Court no later than 45 calendar days from the date the Claims Administrator mails the

                                  23      Notice Packet. Class Members who object must set forth: (a) their full name; (b) their

                                  24      current address and telephone number; (c) a written statement of their objection(s) and the

                                  25      reasons for each objection; (d) a statement of whether they intend to appear at the Final

                                  26      Approval Fairness Hearing (with or without counsel); (e) their signature; and (f) the case

                                  27      name and number.

                                  28   18. Any Rule 23 Class Member who has met the requirements of Paragraph 13 herein, and
                                                                                  7
                                   1      any FLSA Class Member who timely submits a Claim Form, or his or her

                                   2      representative, may appear at the Final Approval Settlement Hearing in person and be

                                   3      heard to the extent allowed by the Court in support of, or in opposition to, the fairness,

                                   4      reasonableness and adequacy of the proposed settlement, the requested award of

                                   5      attorneys’ fees, costs, and expenses, and the requested service awards to each of the

                                   6      four named plaintiffs.

                                   7   19. Any Class Member who does not make his or her objections shall be deemed to have

                                   8      waived such objections and shall forever be foreclosed from making any objection to

                                   9      the fairness, reasonableness, and adequacy of the proposed settlement, the requested

                                  10      award of attorneys’ fees, costs and expenses, and the requested payment to the named

                                  11      plaintiffs unless otherwise ordered by the Court.

                                  12   20. On or before February 25, 2020 the parties shall file their responses to any objections to
Northern District of California
 United States District Court




                                  13      the settlement.

                                  14   21. Plaintiffs’ motion for final approval of the settlement, as well as Class Counsel’s

                                  15      motion for attorneys’ fees, costs and expenses, as well as service awards to each of the

                                  16      named plaintiffs, shall be filed with the Court according to the schedule set forth in

                                  17      Paragraph 24 below. The motion for attorneys’ fees, costs and expenses must include

                                  18      (a) the number of hours spent on this litigation by each timekeeper, (b) detailed billing

                                  19      statements showing how much time was spent on each task; and (c) each timekeeper’s

                                  20      billable rate and justification for that rate.

                                  21   22. Class Counsel and/or the Claims Administrator, shall create and maintain a website for

                                  22      the benefit of the Class Members. This website shall provide the pleadings on file

                                  23      related to the proposed settlement, the Court’s May 16, 2019 order (Dkt. No. 52), this

                                  24      order, the contact information for the Claims Administrator, and current information

                                  25      regarding the date and time of the Court’s Final Approval Fairness Hearing.

                                  26   23. Non-substantive amendments may be made to the Amended Agreement or Notice

                                  27      Packet upon written agreement of Class Counsel and counsel for defendants.

                                  28   24. The deadlines set by this order are summarized below and are provided here largely for
                                                                                   8
                                   1             Agreement, or the Amended Agreement is terminated pursuant to its terms for any

                                   2             reason, then the conditional certification of the class action and collective action shall

                                   3             be automatically vacated, and this litigation shall proceed as though the class and

                                   4             collective action had never been certified and such findings had never been made.

                                   5         IT IS SO ORDERED.

                                   6   Dated: October 21, 2019

                                   7

                                   8
                                                                                                    VIRGINIA K. DEMARCHI
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       11
